                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    United States of America,

                          Plaintiff,                                  4:19-CR-3038

    vs.                                                                  ORDER

    Thomas W. Hird,

                          Defendant.


          The defendant has filed yet another premature notice of appeal. Filing
172. For the reasons that follow, the Court will (1) proceed with sentencing, (2)
deny the defendant's request to appeal without paying the filing fee, and
(3) afford the defendant a few days to voluntarily withdraw his notice of appeal.
          To begin with, the defendant's attempt to appeal is frivolous. The federal
courts of appeals have jurisdiction over appeals "from all final decisions of the
district courts," 28 U.S.C. § 1291, and "[i]n criminal cases, this means that
appellate review is not available until after conviction and sentencing," United
States v. Ivory, 29 F.3d 1307, 1311 (8th Cir. 1994) (emphasis supplied) (citing
Flanagan v. United States, 465 U.S. 259, 263 (1984)).1 The defendant could
(perhaps) be forgiven for not knowing that the first time he tried to appeal, but
he has no excuse this time—his second notice of appeal (filing 172) is effectively
identical to his first (filing 163), and the Court of Appeals dismissed his first
appeal as premature. See filing 166; filing 167.
          The Court can only conclude that the defendant is attempting to delay
sentencing. It won't work. The Court trusts that the Eighth Circuit would,



1   There are a few exceptions to this finality rule, see id., but none of them are implicated here.
again, promptly dismiss the defendant's dilatory appeal—but regardless, the
defendant's frivolous attempt to appeal from a nonappealable order does not
divest this Court of jurisdiction. See United States v. Grabinski, 674 F.2d 677,
679 (8th Cir. 1982) (citing Riddle v. Hudgins, 58 F. 490 (8th Cir. 1893); United
States v. Hitchmon, 602 F.2d 689, 691 (5th Cir. 1979) (en banc)).
        The defendant also "respectfully requests" that the appellate filing fee
he paid for his first appeal be used for this one. Filing 172. But "[u]pon filing a
notice of appeal, the appellant must pay the district clerk all required fees."
Fed. R. App. P. 3(e); see also 28 U.S.C. § 1913 & 1917; Judicial Conference of
the United States, Court of Appeals Miscellaneous Fee Schedule (Dec. 1, 2020),
https://www.uscourts.gov/services-forms/fees/court-appeals-miscellaneous-fee-
schedule. If the defendant wants another appeal docketed, he must pay for it.2
        In light of the above, the Court will permit the defendant an opportunity
to withdraw his notice of appeal—or, alternatively, pay the appellate filing fee.
See filing 166. Either way, this Court will proceed to sentencing as scheduled.


        IT IS ORDERED:


        1.     On or before June 25, 2021, the defendant shall either file a
               request to withdraw his notice of appeal or pay the $505
               appellate filing fee.




2   The defendant has not moved to proceed in forma pauperis, nor—given the evidence at
trial—would there be any basis to permit it. See 28 U.S.C. § 1915(a)(1) & (e)(2)(A). And even
if the defendant was unable to pay the filing fee, the Court would not permit him to proceed
in forma pauperis now because this appeal is not taken in good faith. See § 1915(a)(3) &
(e)(2)(B)(1); see also Cohen v. Curtis Publ'g Co., 333 F.2d 974, 978-79 (8th Cir. 1964).


                                             -2-
2.   On June 28, 2021, if the defendant's notice of appeal has not
     been withdrawn, the Clerk of the Court shall process the
     defendant's appeal and provide the Eighth Circuit Court of
     Appeals with a copy of this order.


3.   The Clerk of the Court shall set a case management deadline
     for June 28, 2021 with the following docket text: check for
     withdrawal of notice of appeal or payment of filing fee.


Dated this 21st day of June, 2021.


                                     BY THE COURT:


                                     John M. Gerrard
                                     Chief United States District Judge




                              -3-
